Name: Commission Regulation (EEC) No 787/78 of 19 April 1978 amending Regulations (EEC) No 368/77, (EEC) No 443/77 and (EEC) No 1844/77 on special sales of skimmed-milk powder for use in animal feed
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 106/ 18 Official Journal of the European Communities 20 . 4 . 78 COMMISSION REGULATION (EEC) No 787/78 of 19 April 1978 amending Regulations (EEC) No 368/77 , (EEC) No 443/77 and (EEC) No 1844/77 on special sales of skimmed-milk powder for use in animal feed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The word 'Tuesday' appearing :  twice in Article 4 (2) of Regulation (EEC) No 368/77,  twice in Article 2 ( 1 ) of Regulation (EEC) No 443/77,  twice in Article 3 ( 1 ) of Regulation (EEC) No 1844/77 is hereby amended to read 'Monday'. Article 2 This Regulation shall enter into force on 24 April 1978 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Articles 7 (5) and 10 (3) thereof, Whereas Article 4 (2) of Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (3), as last amended by Regulation (EEC) No 214/78 (4), lays down that the time limit for the submission of tenders is to expire on the second Tuesday of the month ; whereas there is a similar prov ­ ision in Article 3 ( 1 ) of Commission Regulation (EEC) No 1844/77 of 10 August 1977 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves (5 ) ; whereas experience has shown that the dead ­ line for the submission of tenders should be brought forward by one day so as to enable the minimum price referred to in Article 1 1 of Regulation (EEC) No 368/77 to be fixed as soon as possible ; whereas it is therefore necessary to harmonize with the new date the beginning of the selling period referred to in Article 2 ( 1 ) of Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry and amending Regulations (EEC) No 1687/76 and (EEC) No 368/77 (6), as last amended by Regula ­ tion (EEC) No 2378/77 ( 7) ; Article 1 shall apply :  in the case of Regulation (EEC) No 368/77, with effect from the 15th individual invitation to tender for which the time limit for the submission of tenders expires on 8 May 1978 ,  in the case of Regulation (EEC) No 443/77, with effect from the selling period which begins on 22 May 1978 ,  in the case of Regulation (EEC) No 1844/77, with effect from the ninth individual invitation to tender for which the time limit for the submission of tenders expires on 8 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 April 1978 . For the Commission Finn GUNDELACH Vice-President ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . 3 ) OJ No L 52, 24 . 2 . 1977, p. 19 . 4 ) OJ No L 31 , 1 . 2 . 1978 , p. 12 . 5 ) OJ No L 205, 11 . 8 . 1977, p. 11 . 6) OJ No L 58 , 3 . 3 . 1977, p. 16 . 7 OJ No L 277, 29 . 10 . 1977, p. 35 .